—Appeal from a judgment of the Supreme Court (Kavanagh, J.), entered May 3, 2000 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Following a tier III hearing, petitioner was found guilty of violating the prison disciplinary rules prohibiting inmates from participating in a demonstration, refusing a direct order and failing to follow facility rules regarding movement. Upon administrative appeal, the demonstration charge was dismissed. Petitioner then commenced this CPLR article 78 proceeding alleging that various procedural errors required annulment of the determination. Supreme Court dismissed the petition and we affirm.
Petitioner asserts that the misbehavior report, to the extent that it charged him with violating the prison disciplinary rule concerning movement within the facility, does not contain sufficient particulars to comply with 7 NYCRR 251-3.1. Notably, a misbehavior report is sufficient if it contains the date, time and place of the offense, identifies the disciplinary rules alleged to have been violated and specifies the factual basis for the charges with enough particularity to enable the inmate to prepare a defense (see, Matter of Quintana v Selsky, 268 AD2d 624; Matter of Torres v Goord, 261 AD2d 759). The misbehavior report in this case complies with these requirements.
Finally, petitioner’s remaining arguments, including his assertion that reversal is warranted due to improper certification of the hearing transcript, have been reviewed and determined to be unpersuasive.
Cardona, P. J., Mercure, Crew III, Carpinello and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.